DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one interior temperature sensor is vented or that the at least one interior temperature sensor is not vented and comprises two temperature-sensitive measuring elements, as well as a radiation-sensitive element” in claims 9 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses implied phrases such as "relates to" and "it involves". Additionally, the abstract exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7-12 objected to because of the following informalities: 
Regarding claims 7-12, Applicant uses inconsistent terms like “a plurality of first sensors”, “at least one second sensor”, “at least some of the first sensors”, “the first sensors”, “at least one and preferably a plurality of interior temperature sensors”, and “the at least one interior temperature sensor”. Additionally, the hyphen (-) is misused. Please amend for clarity. 
Regarding claim 10, “at least one outside temperature for sensing the temperature for a heating aggregate” should read –at least one sensor for sensing the temperature for a heating aggregate--; and “a sensor for sensing the temperature for a cooling aggregate” should read --at least one sensor for sensing the temperature for a cooling aggregate--for consistency. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an operating and control unit” and “a processing unit” in claims 1 and 11; 
“temperature-sensitive measuring elements” and “a radiation-sensitive element” in claims 9 and 12;
“an external control unit” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The “operating and control unit” corresponds to a touchscreen 34 (para. 0034 of the published application). However, the specification shows no corresponding structure included in the “processing unit”, the “temperature-sensitive measuring elements”, the “radiation-sensitive element”, or the “external control unit”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an actuator system” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7 and 11, claims 7 and 11 recite the limitation “a processing unit…measuring signals…processing these measuring signals into air conditioning control signals (claim 1) or provides signals for the actuator system (claim 11)”. The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the processing unit measures signals, processes these measuring signals into air conditioning signals, or provides signals for 
Regarding claims 9 and 12, claims 9 and 12 recite the limitation “temperature-sensitive measuring elements, as well as a radiation-sensitive element sensing solar irradiation”. The term “element” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the element(s) senses solar irradiation. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of sensing solar irradiation. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Regarding claim 11, claim 11 recites the limitation “an external control unit for controlling this actuator system of the heating, ventilation and/or air conditioning system”. The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claims 8 and 10 are rejected to as being dependent upon rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “the input of inter alia a set temperature”, “the input of parameters and operating commands”, “the output of air condition 
Regarding claims 9 and 12, claims 9 and 12 recite “wherein the at least one interior temperature sensor is vented or that the at least one interior temperature sensor is not vented” which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear what the sensor being vented or not vented means? Does it mean the sensor is located in or near a vent? Or does it mean the sensor’s body includes a vent(s)? Please provide clarification. 
Regarding claim 11, claim 11 recites “at least one and preferably a plurality of interior temperature sensors” which renders the claim indefinite because the metes and bounds of the claim are not clear. It is clear because the boundaries of the claim are not discernible. For examination purposes, the limitation will be interpreted as “at least one interior temperature sensor”. 
Regarding claim 12, claim 12 recites the limitation “the at least one interior temperature sensor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a processing unit”, “temperature-sensitive measuring elements”, “a radiation-sensitive element”, and “an external control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8 and 10 are rejected to as being dependent upon rejected base claims.

[Note: although there is nothing inherently wrong with “and/or” language in the claims, as confirmed by the Board in ex parte Gross, Examiner is interpreting “and/or” language as having element A alone, element B alone, or elements A and B taken together.]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trapp (EP 2184568 B1).
Regarding claim 7, Trapp teaches a device for controlling and operating a vehicle (12) heating, ventilation and/or air conditioning system (10) and further vehicle components, the heating, ventilation and/or air conditioning system (10) being provided inter alia with
a blower (60),
a plurality of actuating motors (paras. [0014]-[0015]; see fig. 1; where the dash lines show the control unit 56 being connected to a plurality of flaps 16. Therefore, the control unit 56 controlling actuating motors controlling the position of the plurality of flaps are inherently taught by Trapp) for controlling flaps (at least 16) at and/or in channels directing air into the vehicle (para. [0014]),
a heating and/or cooling aggregate (22, 32),
a plurality of first sensors (i.e. a large number of other sensors) for sensing measuring variables necessary for the operation of the heating, ventilation and/or air conditioning system (para. [0017]; where the air conditioning system 10 has a large number of other sensors like the outside temperature, the cooling water temperature, the pollutant concentration in the fresh air, and etc.…) and 

wherein the device is provided with 
an operating and control unit (48) for 
the input of inter alia a set temperature for the interior of the vehicle,
the input of parameters and operating commands for the operation of the heating, ventilation and/or air conditioning system and the further vehicle components, 
the output of air condition control signals for controlling the blower, the actuating motors and the heating and/or the cooling aggregate of the heating, ventilation and/or air conditioning system, and
the determination and the output of component control signals for the control of the further vehicle components (paras. [0016]-[0017], [0019]; where the set temperature for the interior can be specified with an adjusting device 50. In addition, it is common and well-known in the art that the operating and control unit in a vehicle is used to operate an air conditioner, a heater, a defogger, a defroster, as well as to adjust interior temperature and vent positions, and etc.…)
a processing unit (74) arranged outside of and/or separate from the operating and control unit (48) and connected (via a connecting line 80) with the operating and control unit (48), to which processing unit measuring signals can be supplied from the at least one interior temperature sensor (46), as well as from at least some of the first sensors of the heating, ventilation and/or air conditioning system, the processing unit (74) further processing these measuring signals into air conditioning control signals which can be supplied to the operating 

Regarding claim 8, Trapp teaches the device of claim 7 as discussed above, wherein the first sensors (i.e. a large number of other sensors) are connected to the operating and control unit (48; para. [0017]; where the sensors are connected to a central control unit 56 with interior temperature regulation is located in the climate control unit 48) and supply their measuring signals to the same, the operating and control unit supplying data (via connecting line 80) representing these measuring signals to the processing unit (74).

Regarding claim 10, Trapp teaches the device of claim 7 as discussed above, wherein the first sensors (i.e. a large number of other sensors) comprise at least one sensor for sensing the temperature of the air flowing from at least one of the channels and/or at least one sun sensor for sensing the solar irradiation the vehicle interior is exposed to and/or at least one humidity sensor for sensing the relative air humidity of the air reaching in particular a window, in particular the windshield of the vehicle, and/or at least one outside temperature for sensing the temperature of a heating aggregate of the air conditioning system and/or a sensor for sensing the temperature of a cooling aggregate of the air conditioning system (para. [0017]; where the air conditioning system 10 has a large number of other sensors like the outside temperature, the cooling water temperature, the pollutant concentration in the fresh air, and etc.…).

Regarding claim 11, Trapp teaches an interior temperature sensor unit (fig. 1) for a vehicle heating, ventilation and/or air conditioning system (10) comprising an actuator system (paras. [0014]-[0015]), comprising:
at least one and preferably a plurality of interior temperature sensors (46) for determining a variable representing the interior temperature of the vehicle (para. [0016]); and 
a processing unit (74) to which measuring signals can be supplied from the interior temperature sensor or sensors (46), as well as data representing measuring signals from other sensors of the heating, ventilation and/or air conditioning system, and which processing unit provides signals for the actuator system of the heating, ventilation and/or air conditioning system for transmission to an external control unit (56) for controlling this actuator system of the heating, ventilation and/or air conditioning system (paras. [0018]-[0019]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp (EP 2184568 B1) in view of Trapp et al. (US 2004/0223534 A1), hereinafter Trapp’534.
Regarding claims 9 and 12, Trapp teaches the device of claims 7 and 11 respectively as discussed above, wherein the at least one interior temperature sensor (46) is vented or that the at least one interior temperature sensor (46) is not vented and comprises two temperature-sensitive measuring elements, as well as a radiation-sensitive element sensing solar irradiation.
Trapp does not explicitly disclose the at least one interior temperature sensor comprises two temperature-sensitive measuring elements, as well as a radiation-sensitive element sensing solar irradiation.
However, Trapp’534 teaches an interior temperature sensor (fig. 2) comprising two temperature-sensitive measuring elements (28, 36) and a radiation-sensitive element (30; para. [0010]) for a precise control of the interior temperature (para. [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trapp to have where the interior temperature sensor comprises two temperature-sensitive measuring elements and a radiation-sensitive element as taught by Trapp’534 in order to control the interior temperature precisely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763